Citation Nr: 0943529	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  03-34 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to Morton's Neuroma, and as 
an undiagnosed illness.

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had service from May 1987 to October 1987 and 
from August 1990 to December 1990.  She also had other 
periods of service in the United States Army Reserves.  This 
matter comes to the Board of Veterans' Appeals (BVA or Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In July 2006, the Board remanded the two issues remaining in 
appellate status for additional development.  As discussed 
below, the Board finds that an additional remand is required. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board has previously highlighted that the claims file has 
been rebuilt and some records are apparently unavailable.  
Under such circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

I.  Gastrointestinal Disability

A VA examination was conducted in February 2009.  The 
examiner diagnosed hiatal hernia with dyspepsia, finding no 
current peptic ulcer disease, and noted VA treatment records 
diagnosing Irritable Bowel Syndrome (IBS).  The examiner also 
found that a prior diagnosis of peptic ulcer disease was not 
supported by the medical evidence of record either during or 
after service.  He opined that hiatal hernia with dyspepsia 
was not related to symptomatology as shown in service 
treatment records.  No valid rationale was given, however.  
The examiner merely stated that peptic ulcers were not 
properly diagnosed, without commenting on whether currently 
diagnosed hiatal hernia with dyspepsia was first manifested 
in service and incorrectly diagnosed.  Remand is required for 
a valid medical opinion regarding whether any currently 
diagnosed gastrointestinal condition is related to the 
symptoms shown in service medical records and reported by the 
Veteran.

Further, the Veteran has raised the issue of secondary 
service connection, indicating that that gastrointestinal 
disability is attributable to medication taken for the 
service-connected Morton's neuroma of the left foot.  Under 
38 C.F.R. § 3.310 (a), service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury and secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  A recent 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006, 
was enacted.  See 71 Fed. Reg. 52744 (2006).  In the 
examination report, the examiner should address whether the 
gastrointestinal disability is caused or aggravated by the 
service-connected Morton's neuroma of the left foot, to 
include medication taken for this disability.

The representative has also raised the issue of service 
connection for the claimed gastrointestinal disorder under 
the provisions of 38 C.F.R. § 3.317, which provides service 
connection for a qualifying chronic disability for Persian 
Gulf veterans.  The record indicates that the Veteran served 
in the Southwest Asia theater of operations.  The Board notes 
that there is not indication that the gastrointestinal 
disability has been found to be an undiagnosed illness.  The 
record, however, indicates that the Veteran has been found to 
have IBS.  Although the Veteran's claim was originally 
characterized as a claim for service connection for a peptic 
ulcer and then a duodenal ulcer, the issue was re-
characterized by the Board as a claim for service connection 
for a gastrointestinal disorder.  The Board finds that this 
claim, as currently characterized, encompasses consideration 
of the diagnosis of IBS.  IBS is one of the disabilities 
defined in 38 C.F.R. § 3.317 as representing a qualifying 
chronic disability.  The evidence must show that the 
disability is manifested to a compensable degree (10 percent 
or more).  Therefore, upon remand, the examiner should 
specifically address whether the Veteran currently has IBS 
and, if so, document the symptoms and severity of the IBS.  
See 38 C.F.R. § 4.114, Diagnostic Code 7319.

II.  Low Back Disability

The February 2009 VA examination also considered the 
Veteran's spine disability.  The examiner opined that 
currently diagnosed lumbar stenosis with disc disease was not 
related to active service, as there was "no medical 
documentation to support any lumbar/injury event while in 
service."  This rationale is not adequate.  The United 
States Court of Appeals for the Federal Circuit has made 
clear that a disease or disability does not need to be 
documented in service treatment records in order to establish 
a nexus to service.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  In this case, the Veteran also 
clearly does not allege any trauma.  She instead states that 
she became symptomatic as a result of active service.  On 
remand, a medical opinion regarding whether the currently 
diagnosed low back disability was caused by or aggravated by 
military service is required, along with a full and complete 
rationale for any opinion expressed.

III. Adequacy of Notice and Assistance

In the July 2006 remand, the Board also directed that 
additional records be sought.  These efforts, however, did 
not result in the obtaining of additional relevant evidence.  
The Veteran was also issued notification letters pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  Review of 
the claims file reveals that some of these letters were 
returned as undeliverable.  VA subsequently obtained a new 
address for the Veteran.  In order to ensure that the Veteran 
is provided adequate notice of the evidence needed to 
substantiate the claim, the AMC/RO should issue an additional 
notification letter upon this remand.  This letter should 
include notice of the evidence needed to substantiate a claim 
for secondary service connection under 38 C.F.R. § 3.310 and 
under the provisions of 38 C.F.R. § 3.317 for qualifying 
chronic disability for Persian Gulf veterans

Lastly, all VA medical examination and treatment reports, and 
any private medical records that have not been obtained, 
which pertain to the claims on appeal must be obtained for 
inclusion in the record.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

This letter should include notice of 
the evidence needed to substantiate a 
claim for secondary service connection 
under 38 C.F.R. § 3.310 and under the 
provisions of 38 C.F.R. § 3.317 for 
qualifying chronic disability for 
Persian Gulf veterans

2.  Obtain all identified private or VA 
treatment records, including updated 
treatment records from the VA Medical 
Center in Miami, which have not yet 
been associated with the claims file.

3.  Schedule the Veteran for a VA Spine 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should opine 
as to whether it is at least as likely 
as not that any currently diagnosed low 
back disability or disease is 
etiologically related to symptoms and 
treatment reported in service, to 
include whether any current disability 
or disease was chronically aggravated by 
service.  A full and complete rationale 
for all opinions expressed in required.

4.  Schedule the Veteran for VA 
Intestines and Stomach, Duodenum, and 
Peritoneal Adhesions examinations.  The 
claims folder must be reviewed in 
conjunction with the examination(s).  
The examiner should opine as to whether 
any diagnosed gastrointestinal 
disability is at least as likely as not 
caused or aggravated by active duty 
service.  The examiner must comment on 
whether in-service complaints of "sour 
stomach" were the first manifestations 
of any currently diagnosed condition.

The examiner should opine as to whether 
current gastrointestinal symptoms are 
related to medications taken for 
treatment of service connected Morton's 
Neuroma of the left foot.

The examiner should also specifically 
comment on whether all gastrointestinal 
symptoms are due to a diagnosed illness.

5.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the 
RO should issue an appropriate SSOC and 
provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

When the development requested has been completed, the case 
should again be reviewed by the AMC/RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until she is notified.



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).



